

	

		II

		109th CONGRESS

		1st Session

		S. 2057

		IN THE SENATE OF THE UNITED STATES

		

			November 18, 2005

			Mrs. Clinton (for

			 herself, Mr. Harkin,

			 Mr. Durbin, Mr.

			 Kennedy, Mr. Kerry,

			 Ms. Landrieu, Mr. Lautenberg, and Mr.

			 Inouye) introduced the following bill; which was read twice and

			 referred to the Committee on Health,

			 Education, Labor, and Pensions

		

		A BILL

		To establish State infrastructure banks for education,

		  and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Investing for Tomorrow’s Schools Act

			 of 2005.

		2.FindingsThe Congress finds the following:

			(1)According to the

			 National Center for Education Statistics, an estimated $127,000,000,000 in

			 repairs, renovations, and modernizations is needed to put schools in the United

			 States into good overall condition.

			(2)Approximately

			 14,000,000 United States students attend schools that report the need for

			 extensive repair or replacement of 1 or more buildings.

			(3)According to a

			 2005 study conducted by American School & University magazine,

			 $29,088,000,000 was spent to address the Nation’s education infrastructure

			 needs in 2004, with the average total cost of a new high school being

			 $27,000,000.

			(4)Academic research

			 has proven that there is a direct correlation between the condition of school

			 facilities and student achievement. At Georgetown University, researchers found

			 that students assigned to schools in poor condition could be expected to have

			 test scores that are 10.9 percentage points lower than students in schools in

			 excellent condition. Similar studies demonstrated improvement of up to 20

			 percent in test scores when students were moved from a facility in poor

			 condition to a new facility.

			(5)The Director of

			 the Education and Employment Issues division of the Government Accounting

			 Office (currently known as the Education, Workforce, and Income Security

			 division of the Government Accountability Office) testified that nearly 52

			 percent of schools, affecting 21,300,000 students, reported insufficient

			 technology elements for 6 or more areas.

			(6)Large numbers of

			 local educational agencies have difficulties securing financing for school

			 facility improvement.

			(7)The challenges

			 facing the Nation’s public elementary schools and secondary schools and

			 libraries require the concerted efforts of all levels of government and all

			 sectors of communities.

			(8)The United States

			 competitive position within the world economy is vulnerable if the future

			 workforce of the United States continues to be educated in schools and

			 libraries not equipped for the 21st century.

			(9)The deplorable

			 state of collections in public school libraries in the United States has

			 increased the demands on public libraries. In many instances, public libraries

			 substitute for school libraries, creating a higher demand for material and

			 physical space to house literature and educational computer equipment.

			(10)Research shows

			 that 50 percent of a child’s intellectual development takes place before age 4.

			 The Nation’s public and school libraries play a critical role in a child’s

			 early development because the libraries provide a wealth of books and other

			 resources that can give every child a head start on life and learning.

			3.State

			 infrastructure bank pilot program

			(a)Establishment

				(1)Cooperative

			 agreementsThe Secretary of Education (referred to in this Act as

			 the Secretary), after consultation with the Secretary of the

			 Treasury, may enter into cooperative agreements with States under which—

					(A)the States

			 establish State infrastructure banks and multistate infrastructure banks for

			 the purpose of providing the loans described in subparagraph (B); and

					(B)the Secretary

			 awards grants to States to be used as initial capital for the purpose of making

			 loans through the infrastructure banks—

						(i)to

			 local educational agencies to enable the agencies to construct, reconstruct, or

			 renovate elementary schools or secondary schools that provide free public

			 education; and

						(ii)to

			 public libraries to enable the libraries to construct, reconstruct, or renovate

			 library facilities.

						(2)Interstate

			 compacts

					(A)ConsentCongress

			 grants consent to any 2 or more States, entering into a cooperative agreement

			 under paragraph (1) with the Secretary for the establishment of a multistate

			 infrastructure bank, to enter into an interstate compact establishing a

			 multistate infrastructure bank in accordance with this section.

					(B)Reservation of

			 rightsCongress expressly reserves the right to alter, amend, or

			 repeal this section and any consent granted pursuant to this section.

					(b)RepaymentsEach

			 infrastructure bank established under subsection (a) shall apply repayments of

			 principal and interest on loans funded by the grant received under subsection

			 (a) to the making of additional loans.

			(c)Infrastructure

			 bank requirementsA State establishing an infrastructure bank

			 under this section shall—

				(1)contribute to the

			 bank, from non-Federal sources, an amount equal to not less than 25 percent of

			 the amount of each grant made for the bank under subsection (a);

				(2)identify as

			 recipient of the grant an operating entity of the State that has the capacity

			 to manage loan funds, and issue debt instruments of the State for purposes of

			 leveraging the funds made available through the grant or State contributions

			 under paragraph (1) related to the grant;

				(3)allow such funds

			 to be used as reserve for debt issued by the State, so long as proceeds are

			 deposited in the appropriate accounts for loan purposes;

				(4)ensure that

			 investment income generated by funds described in paragraph (2) and made

			 available to an account of the bank will be—

					(A)credited to the

			 account;

					(B)available for use

			 in providing loans for a project eligible for assistance from the account;

			 and

					(C)invested in

			 United States Treasury securities, bank deposits, or such other financing

			 instruments as the Secretary may approve to earn interest to enhance the

			 leveraging of funds for projects assisted by the bank;

					(5)ensure that any

			 loan from the bank will bear interest at or below the lowest interest rate

			 being offered for bonds;

				(6)ensure that

			 repayment of any loan from the bank will commence not later than 1 year after

			 the project has been completed;

				(7)ensure that the

			 term for repaying any such loan will not exceed 30 years after the date of the

			 first payment on the loan under paragraph (6); and

				(8)require the bank

			 to make an annual report to the Secretary on its status, and make such other

			 reports as the Secretary may require by guidelines.

				(d)Forms of

			 assistance from infrastructure banks

				(1)In

			 generalAn infrastructure bank established under this section may

			 make a loan to a local educational agency or a public library in an amount

			 equal to all or part of the cost of carrying out a project eligible for a loan

			 under subsection (e).

				(2)Applications

			 for loans

					(A)In

			 generalA local educational agency or public library desiring a

			 loan under this section shall submit to such an infrastructure bank an

			 application that includes—

						(i)in

			 the case of an application for a renovation project for a facility—

							(I)a description of

			 each architectural, civil, structural, mechanical, or electrical deficiency to

			 be corrected with the loan funds and the priorities to be applied in

			 determining which deficiency to address first; and

							(II)a description of

			 the criteria used by the applicant to determine the type of corrective action

			 necessary for the renovation of the facility;

							(ii)a

			 description of any improvements to be made and a cost estimate for the

			 improvements to be made with the loan;

						(iii)a

			 description of how work undertaken with the loan will promote energy

			 conservation; and

						(iv)such other

			 information as the infrastructure bank may require.

						(B)TimingAn

			 infrastructure bank shall take final action on a completed application

			 submitted to it in accordance with this subsection not later than 90 days after

			 the date of the submission of the application.

					(3)Criteria for

			 loansIn considering an application for a loan under this

			 section, an infrastructure bank shall consider—

					(A)the extent to

			 which the local educational agency or public library desiring the loan would

			 otherwise lack the fiscal capacity, including the ability to raise funds

			 through the full use of bonding capacity of the agency or library, to undertake

			 the project proposed in the application;

					(B)in the case of a

			 local educational agency, the threat that the condition of the physical plant

			 in the proposed project poses to the safety and well-being of students;

					(C)the demonstrated

			 need for the construction, reconstruction, or renovation described in the

			 application, based on the condition of the facility in the proposed project;

			 and

					(D)the age of the

			 facility proposed to be replaced, reconstructed, or renovated.

					(e)Eligible

			 projects

				(1)In

			 generalA project shall be eligible for a loan from an

			 infrastructure bank under this section if the project consists of—

					(A)the construction

			 of an elementary school or secondary school to meet the needs imposed by

			 enrollment growth;

					(B)the repair or

			 upgrading of classrooms or structures related to academic learning at an

			 educational facility, including the repair of leaking roofs, crumbling walls,

			 inadequate plumbing, poor ventilation equipment, or inadequate heating or

			 lighting equipment;

					(C)an activity to

			 increase physical safety at an educational facility;

					(D)an activity to

			 enhance an educational facility to provide access for students, teachers, and

			 other individuals (such as staff and parents) who are individuals with

			 disabilities;

					(E)an activity to

			 address environmental hazards at an educational facility, such as poor

			 ventilation, indoor air quality, or lighting;

					(F)the provision of

			 basic infrastructure that facilitates educational technology, such as

			 communications outlets, electrical systems, power outlets, or a communication

			 closet, at an educational facility;

					(G)work that will

			 bring an educational facility into conformity with the requirements of—

						(i)environmental

			 protection or health and safety programs mandated by Federal, State, or local

			 law, if such requirements were not in effect when the facility was initially

			 constructed; and

						(ii)hazardous waste

			 treatment, storage, and disposal requirements mandated under the

			 Solid Waste Disposal Act

			 (42 U.S.C.

			 6901 et seq.) or similar State laws;

						(H)work that will

			 enable efficient use of available energy resources at an educational

			 facility;

					(I)work to detect,

			 remove, or otherwise contain asbestos hazards in an educational facility;

			 or

					(J)work to construct

			 public library facilities or repair or upgrade public library

			 facilities.

					(2)Davis-BaconThe

			 wage requirements of subchapter IV of chapter 31 of title 40, United States

			 Code shall apply with respect to individuals employed on the projects described

			 in paragraph (1).

				(f)SupplementationAny

			 loan made by an infrastructure bank shall be used to supplement and not

			 supplant other Federal, State, and local funds available to carry out school or

			 library construction, reconstruction, or renovation (including repair).

			(g)Limitation on

			 repaymentsNotwithstanding any other provision of law, if an

			 infrastructure bank makes a loan under this section with funds made available

			 through a grant awarded to a State under subsection (a), the funds used to

			 repay the loan may not be credited toward the contribution required for the

			 State under subsection (c)(1) for a subsequent grant awarded under subsection

			 (c).

			(h)Secretarial

			 requirementsIn administering this section, the Secretary shall

			 specify procedures and guidelines for establishing, operating, and providing

			 assistance from an infrastructure bank.

			(i)United States

			 not obligatedThe contribution of Federal funds to an

			 infrastructure bank established under this section shall not be construed as a

			 commitment, guarantee, or obligation on the part of the United States to any

			 third party, nor shall any third party have any right against the United States

			 for payment solely by virtue of the contribution. Any security or debt

			 financing instrument issued by the infrastructure bank shall expressly state

			 that the security or instrument does not constitute a commitment, guarantee, or

			 obligation of the United States.

			(j)Income

			 attributable to interestThe income attributable to interest

			 described in subsection (c)(5) shall be exempt from Federal taxation.

			(k)Management of

			 Federal fundsSections 3335 and 6503 of title 31, United States

			 Code, shall not apply to funds contributed under this section.

			(l)Program

			 administrationA State may expend an amount not to exceed 2

			 percent of the grant funds contributed to an infrastructure bank established by

			 a State or States under this section to pay the reasonable costs of

			 administering the infrastructure bank.

			(m)Secretarial

			 review and reportThe Secretary shall—

				(1)review the

			 financial condition of each infrastructure bank established under this section;

			 and

				(2)transmit to

			 Congress a report on the results of such review not later than 90 days after

			 the completion of the review.

				4.DefinitionsIn this Act:

			(1)Elementary

			 school, free public education, and secondary schoolThe terms

			 elementary school, free public education, and

			 secondary school have the meanings given the terms in section 9101

			 of the Elementary and Secondary Education Act of

			 1965 (20

			 U.S.C. 7801).

			(2)Local

			 educational agencyThe term local educational agency

			 has the meaning given the term in section 9101 of the Elementary and Secondary

			 Education Act of 1965 (20 U.S.C. 7801) and includes a public charter school

			 that operates as a local educational agency of the State in which the school is

			 located.

			(3)Outlying

			 areaThe term outlying area means the United States

			 Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana

			 Islands, the Republic of the Marshall Islands, the Federated States of

			 Micronesia, and the Republic of Palau.

			(4)Public

			 libraryThe term public library—

				(A)means a library

			 that serves, free of charge, all residents of a community, district, or region,

			 and receives its financial support in whole or in part from public funds;

			 and

				(B)includes a

			 research library, which, for purposes of this subparagraph, means a library

			 that—

					(i)makes its

			 services available to the public free of charge;

					(ii)has extensive

			 collections of books, manuscripts, and other materials suitable for scholarly

			 research that are not available to the public through public libraries;

					(iii)engages in the

			 dissemination of humanistic knowledge through the provision of services to

			 readers, fellowships, educational and cultural programs, publication of

			 significant research, and other activities; and

					(iv)is

			 not an integral part of an institution of higher education (as defined in

			 section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).

					(5)StateThe

			 term State means each of the 50 States, the District of Columbia,

			 the Commonwealth of Puerto Rico, and each of the outlying areas.

			

